Ellington, Judge.
DeMario Curtis was convicted of armed robbery, OCGA § 16-8-41, kidnapping, OCGA § 16-5-40, and aggravated assault, OCGA § 16-5-21. Curtis appealed to this Court, and we affirmed his conviction in Curtis v. State, 251 Ga. App. XXVI (2001) (not to be officially reported).
The Supreme Court granted certiorari and reversed our finding that Curtis had waived the issue of whether his convictions merged as a matter of fact by failing to raise the issue in the trial court. Curtis v. State, 275 Ga. 576 (571 SE2d 376) (2002). Accordingly, our ruling is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in part and reversed in part.


Johnson, P. J., and Ruffin, P. J., concur.